Exhibit 10.2
 
 
 


THIS UNSECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR APPLICABLE STATE BLUE SKY OR SECURITIES LAWS AND WAS OFFERED UNDER AN
EXEMPTION FROM THE REGISTRATION PROVISIONS OF SUCH LAWS.  THIS UNSECURED
PROMISSORY NOTE CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
EXCEPT IN COMPLIANCE APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


Unsecured Promissory Note




$86,000
“Principal Amount”
On demand
“Maturity Date”

 
THIS NOTE is issued by ProtoKinetix, Incorporated, (“ProtoKinetix”) and is dated
October 23, 2017, being the date that the funds were advanced to ProtoKinetix.


FOR VALUE RECEIVED, ProtoKinetix promises to pay to Clarence Smith (the
“Holder”) in lawful money of the United States of America, the Principal Amount
set forth above at such times and on such terms and conditions as are set forth
herein.



1.
Term.  This Note shall mature and be payable on demand by the Holder as set
forth above.




2.
Payments of Principal and Interest.  Simple interest shall accrue on the
outstanding principal balance of the note at a rate of 8% per annum from the
date the principal balance was advanced.  All accrued but unpaid interest plus
the outstanding principal balance will be payable on demand, if not prepaid by
ProtoKinetix.




3.
Prepayments.  ProtoKinetix may prepay the entire outstanding indebtedness to
Holder (being all accrued but unpaid interest and the then outstanding principal
balance) at any time, or may from time to time make partial prepayments on the
outstanding principal balance of this Note.  All prepayments may be made without
penalty.  No partial prepayments shall excuse, delay or reduce any other
payments due under this Note thereafter.




4.
Applicable Law.  The provisions of this Note will be construed in accordance
with the laws of the State of Colorado.




5.
Reimbursement of Collection Costs.  ProtoKinetix agrees to reimburse Holder for
all reasonable costs, including reasonable attorneys' fees, incurred to collect
this Note if not paid when due.


6.
Event of Default.  The occurrence of any one of the following events shall
constitute an Event of Default hereunder:



A. ProtoKinetix shall fail to pay any amount due hereunder within seven days
after written notice of such failure by Holder.


B. ProtoKinetix shall commence a voluntary case under the federal bankruptcy
laws, shall seek to take advantage of any insolvency laws, shall make an
assignment for the benefit of creditors, shall apply for, consent to or
acquiesce in the appointment of, or taking possession by, a trustee, receiver,
custodian or similar official or agent for itself or any substantial part of its
property, or shall take any action authorizing or seeking to effect any of the
foregoing.
 
 
1

--------------------------------------------------------------------------------


 
It is hereby expressly agreed that upon failure of ProtoKinetix hereof to pay
any sums herein specified when due, or upon the occurrence of any other act of
default as above provided, the entire principal debt, or so much thereof as may
remain unpaid at the time, together with all accrued interest, shall, at the
option of the Holder, become immediately due and payable and any sum not so paid
when due shall bear interest at the rate of 12% per annum.
 

10.
Waivers; Other Matters.

 
A. ProtoKinetix and all endorsers hereof hereby waive presentment, demand,
protest, notice of protest, notice of dishonor and all other forms of demand and
notice concerning this Note and consent to each and every extension or
postponement of the time of payment or other indulgence with respect to this
Note.  No delay or omission by the Holder or other holder hereof in exercising
any right or power hereunder shall operate as a waiver of such right or power,
and a waiver on one occasion shall not be construed as a waiver or a bar to the
exercise of any right on any other occasion.  Any provision in this Note which
is prohibited by law shall be ineffective to the extent of such prohibition
without invalidating any other provision hereof.


B. The rights and remedies of the Holder of this Note as provided in this Note,
and any other agreements shall be cumulative and concurrent, and may be pursued
at the sole discretion of the Holder.  The failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of said rights or
remedies or of the right to exercise them at any time later.



11.
Notices.  Any notice, request, demand, consent, approval or other communication
required or permitted hereunder shall be in writing and if delivered by
registered or certified United States mail, postage prepaid, return receipt
requested or by commercial courier service, to the Holder at the address listed
above, which shall be conclusively presumed to have been duly given, whether or
not the Holder actually receives such notice.



PROTOKINETIX, INCORPORATED






By:  /s/ Edward P. McDonough                                              
Ed McDonough, Director, as authorized by statement of consent dated October 23,
2017
 
 

 
2